Citation Nr: 0031426	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-10 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a left shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

REMAND

The veteran served on active duty from November 1976 to 
January 1977.

The Board finds that further development is required prior to 
the completion of appellate action.  The veteran has 
contended, in his July 1998 substantive appeal, that his 
condition has worsened in severity.  The last VA examination 
report of record is dated in March 1997.  The veteran must be 
afforded another opportunity for VA examination to determine 
the nature and extent of his service-connected left shoulder 
disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) 
(where the appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should again obtain the names 
and addresses of all medical care 
providers who have treated the veteran 
for his service-connected left shoulder 
disability.  The RO should also procure 
duly executed authorization for the 
release of private medical records, where 
appropriate.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment for the service-connected left 
shoulder disability.  The RO should 
ensure that it has all existing treatment 
records of which it has knowledge.  In 
particular, the RO should ensure that it 
has obtained any and all records of 
treatment accorded the veteran at VA 
Medical Centers (MCs) Mobile, Alabama and 
Biloxi, Mississippi since May 1997.  The 
RO should also make another attempt to 
obtain records for treatment accorded the 
veteran at USA Medical Center in Mobile, 
Alabama.

3.  The RO should afford the veteran an 
examination to determine the extent of 
his service-connected left shoulder 
disability.  All indicated tests and 
studies should be accomplished.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the veteran's service-
connected left shoulder disability-
including, specifically, the effects of 
pain and weakness on range of motion and 
functionality-in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
and of DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

4.  The RO should re-evaluate the 
veteran's service-connected left shoulder 
disability in light of the newly acquired 
evidence and determine whether an 
increased evaluation is appropriate.  In 
so doing, the RO should consider whether 
the veteran exhibits symptomatology that 
warrants separate, compensable 
evaluations under other diagnostic codes, 
in accordance with Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) and the 
precedent opinion of the VA General 
Counsel, VAOPGCPREC 23-97 (7/1/97).

5.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The veteran need take no action until he is so informed.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


